PER CURIAM.
It is well settled that one may not simultaneously repudiate a contract for conducting a business venture — here, by recovering compensatory damages in the amount of the sum invested and punitive damages based on fraudulent inducement — and also secure the recovery of lost profits which presupposes the continued existence of the agreement. Noord v. Katz, 481 So.2d 1228 (Fla. 5th DCA 1985); Deemer v. Hallett Pontiac, Inc., 288 So.2d 526 (Fla. 3d DCA 1974), cert. denied, 298 So.2d 416 (Fla.1974); Hauser v. Van Zile, 269 So.2d 396 (Fla. 4th DCA 1972). In accordance with this principle, the judgment under review is reduced by the $200,000 found by the jury to be recoverable for lost profits. Since we find no other error, the judgment is otherwise affirmed.
Affirmed as modified.